DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Kubo US 2020/0244286 A1 (hereinafter Kubo) is considered to be the closest prior art reference of record. Kubo teaches an optical communication system comprising: a first communication device configured to transmit optical signals (a first optical transmission/reception device of Fig. 1 configured for transmission, Par. 41-43); and a second communication device configured to receive the optical signals (a second optical transmission/reception device of Fig. 1 configured for reception, Par. 41-43), wherein the first communication device includes an encoding circuit (error correction encoding unit 23 and symbol mapping unit 24, Fig. 1) configured to: assign, to a plurality of bit strings, symbols each corresponding to a value of every one of the plurality of bit strings, the symbols being among a plurality of symbols in a constellation of a multi-level modulation scheme (via symbol mapping unit 24, Fig. 4; Par. 48; Par. 84), generate a first error correction code from the plurality of bit strings for each of frames including a first frame (ECE unit 23 generates a first 
Kubo does not teach the encoding circuit configured to convert values of bit strings that are among the plurality of bit strings and other than a first bit string to cause to be assigned more to a first symbol among the plurality of symbols than to a second symbol among the plurality of symbols, the first symbol being closer distance to a center of the constellation than the second symbol; and delay the first error correction code and insert the first error correction code into the first bit string in a second frame subsequent to the first frame, and  delay the second error correction code and insert the second error correction code into the first bit string in a period that is later than a period of the second bit string used to generate the second error correction code, the periods being among the plurality of periods, wherein the encoding circuit uses the delayed first error correction code and the delayed second error correction code to convert a value of the second bit string. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Kubo to include such features in view of any of the cited prior art references of record. 

Independent Claim 4 is considered to be allowable over the cited prior art for the same reason(s) as indicated above with reference to Claim 1.

Regarding Independent Claim 8, Kubo teaches a communication apparatus comprising: a receiver configured to receive (an optical transmission/reception device of Fig. 1 configured for reception, Par. 41-43; optical reception unit 31, Fig. 1) from another device an optical signal that having been frames which is encoded by the another device (an optical transmission/reception device of Fig. 1 configured for transmitting encoded frames, Par. 41-92); and a decoding circuit (error correction decoding circuit 36, Fig. 1) configured to: perform hard decision on a value of a first bit string among a plurality of bit strings in the frames to each of which one of a plurality of symbols in a constellation of a multi-level modulation scheme is assigned, based on one of the symbols, correct an error in a result of the hard decision based on a first error correction code inserted into the first bit string for each of the frames (performs decoding on bit strings of transmitted multi-level symbols using transmitted error correction codes and hard decision algorithm, Par. 92-107; Par. 41-92).
Kubo does not teach the decoding circuit configured to perform soft decision on a value of a second bit string among the plurality of bit strings based on one of the symbols, correct an error in a result of the soft decision based on a second error correction code inserted into the first bit string in every one of a plurality of periods that divide a frame included in the frames, 
However, Akiyama et al. US 2002/0023247 A1 (hereinafter Akiyama) teaches a decoding circuit configured to perform soft decision on a value of a second bit string among the plurality of bit strings based on one of the symbols, correct an error in a result of the soft decision based on a second error correction code inserted into the first bit string in every one of a plurality of periods that divide a frame included in the frames (performs decoding on bit strings of transmitted multi-level symbols using transmitted error correction codes and soft decision algorithm, Abst.; Par. 4-30; Par. 37; Par. 129-135; Par. 142-154; Par. 186), because this allows a 
Neither Kubo nor Akiyama teaches the decoding circuit configured to delay the plurality of bit strings to cause the error in the result of the hard decision on the first bit string to be corrected based on the first error correction code inserted into the first bit string in a second frame subsequent to a first frame which is performed the hard decision and included in the frames,  delay the second bit string to cause the error in the result of the soft decision on the second bit string to be corrected based on the second error correction code inserted into the first bit string in a period that is later than a period of the second bit string among the plurality of periods, perform inverse conversion on the value of the second bit string, the value of the second bit string being converted by the another device to cause to be assigned more to a first symbol among the plurality of symbols than to a second symbol among the plurality of symbols, the first symbol being closer distance to a center of the constellation than the second symbol, and use the first error correction code inserted into the first bit string in the second frame subsequent to the first frame and the second error correction code inserted into the first bit string in the period that is later than the period of the second bit string, the periods being among the plurality of periods, to perform inverse conversion on the value of the second bit string which have been delayed. Additionally, it would not have been obvious to one of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636